UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1407



MELTON SUMMERVILLE,

                                              Plaintiff - Appellant,

          versus


DUKE UNIVERSITY,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (1:05-cv-00223-WLO)


Submitted:   October 18, 2006             Decided:   November 1, 2006


Before WILKINSON and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Melton Summerville, Appellant Pro Se. Charles Matthew Keen, Tracie
Marie Shere, OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Melton Summerville appeals the district court’s order

granting the Defendant’s motion to dismiss.   We have reviewed the

record and find no reversible error.    Accordingly, we affirm for

the reasons stated by the district court.     Summerville v. Duke

Univ., No. 1:05-cv-00223-WLO (M.D.N.C. Mar. 24, 2006). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                          AFFIRMED




                              - 2 -